IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THOMAS GROSS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2656

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Thomas Gross, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion for

postconviction relief rendered December 19, 2013, in Duval County Circuit Court case

number 16-2009-CF-009828-AXXX-MA is granted. Upon issuance of mandate, a

copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.